PELHAM, J.
The defendant was tried for the violation of an act to prevent certain stock from running at large in Coffee county.—Acts 1900-01, p. 1242. On the trial the defendant moved to strike the complaint, and also demurred to it on the- ground that it was not signed by the party purporting to make it. The complaint, or affidavit, is signed by affiant by making her mark. Unless required by the statute, it is not essential to the validity of the affidavit that it should be signed at all, and there was no error in the court’s overrul*265ing the motion to strike, and the demurrers to the affidavit.—Holman v. State, 144 Ala. 95, 39 South. 646; Code 1907, § 6703; Acts 1900-01, p. 1242.
Charge 1 requested by defendant was properly refused. After the defendant learned the yearling was running at large is too indefinite, in not stating how long after. It might have been days or weeks after. Nor does the charge negative the proposition of willfully allowing the animal to run at large. Charge 2 requested by defendant is faulty for the same reasons.
Charge 3 was misleading in its tendency, and for that reason, if for no other, should not have been given.
Charge 4 is one of those charges the court may or may not give without being put in error. It singles out one fact and gives undue prominence to it. A charge which singles out a particular part of the evidence and predicates a finding of the jury on it is properly refused.
Charge 5 is palpably bad. A reading of the statute will show that the word “cow” was used in the general sense to include the female of the bovine genus of animals.
There is no reversible error in the record.
Affirmed.